Citation Nr: 1742704	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for positional vertigo to include as secondary to service connected otitis externa. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to provide the Veteran with an adequate VA medical opinion and to allow the Veteran an opportunity to resubmit the private medical opinion from Dr. S.

The Veteran asserts that his diagnosed positional vertigo is secondary to his service connected otitis externa.  During the Veteran's September 2016 hearing, the Veteran testified that he began to have issues with dizziness and unsteadiness in service during his training in Florida.  The Veteran reported that his dizziness and unsteadiness became so bad that he was excused from working on high buildings.  The Veteran testified that he would become dizzy when climbing or walking.  The Veteran and his spouse reported that the Veteran has undergone consistent treatment for his dizziness and ear problems post-service since he was able to obtain health insurance to see a specialist in 1975.  The Veteran reported that he attempted to get treatment for the dizziness upon his intake appointment at the Providence VA Medical Center upon his departure from service, but that his contentions were dismissed as a fear of heights.  The Veteran and his wife testified that the Veteran then sought treatment from a specialist, and has been consistently treated for the dizziness since 1975, and has been treated with medication and physical therapy.  The Veteran also testified that he submitted a positive nexus opinion from his private physician, Dr. S. from 2013.  However, this opinion is not of record.  

The first documented post-service notation of the Veteran's dizziness in the claims file was during a VA Compensation and Pension examination in February 1972 for the ears and skin.  This examination was conducted within a month of his departure from service.  The Veteran reported that his symptoms of vertigo began in 2007.  (See VA examination, June 2013). 

The Veteran was provided a VA examination in November 2010 by a Family Nurse Practitioner during which the examiner stated that the Veteran's vertigo is unrelated to the Veteran's service.  The examiner stated that the Veteran's vertigo is also unrelated to the Veteran's service connected auditory canal disease.  The VA examiner's rationale included the statement that the Veteran did not show signs of vertigo until 2007.  A medical addendum opinion was also rendered by the same examiner in July 2013, in which the examiner stated that the Veteran had vertigo since 2007, and the etiology of the condition is unknown, and at this time, it is not possible to say if it is service related.  This opinion was an addendum to a June 2013 VA examination performed by an audiologist regarding hearing loss and tinnitus. 

Both opinions in relation to the Veteran's vertigo were rendered by the same examiner, and they appear to contradict one another, as one opinion says that the Veteran's vertigo was not related to the service connected auditory canal disease (otitis externa), while the second opinion states that the examiner is unable to determine whether or not the vertigo is secondary to the otitis externa.  Furthermore, the VA examiner is a Family Nurse Practitioner.  The matter of whether or not the Veteran's vertigo is secondary to his otitis externa is a medically complex determination that would be most appropriately opined upon by an examiner specializing in otolaryngology.  As such, the Board finds that the two medical opinions submitted by the VA examiner do not present sufficient competent evidence upon which to decide the Veteran's claim.  For these reasons, the claim must be remanded to the RO in order to obtain an addendum opinion from an ENT and to provide the Veteran another opportunity to submit the private opinion from Dr. S.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all updated VA treatment records, and any records from the Providence VA Medical Center dated from 1975 to the present.

 2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain private treatment records from Dr. S. as identified in statements submitted during the Veteran's September 2016 hearing, including the positive nexus opinion from his private physician, Dr. S. from 2013.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession, including the positive nexus opinion from his private physician, Dr. S. from 2013.  Allow the Veteran an appropriate amount of time to respond. 

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159 (c)(1).

The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

 3.  Obtain an addendum opinion to the November 2010 VA examination/July 2013 addendum for vertigo by an ENT specialist.  If deemed necessary by the examiner, afford the Veteran a VA examination for his vertigo.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

 Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder set forth at the September 2016 Board hearing (see transcript), the examiner should opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

 a) the Veteran's vertigo is causally or etiologically due to service, or had an onset during service or within a year of discharge from service;

 b) the Veteran's vertigo is caused by OR aggravated by his service-connected otitis externa, tinnitus, or bilateral hearing loss.

The examiner should provide a thorough rationale for any opinion provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Following the completion of the foregoing, the RO/ARC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

